Per Curiam.

The acceptance of the old rent for May, 1957 was with the implied understanding that commencing with June 1, 1957 it would be $150 per month, pursuant to the 30 days’ notice eoneededly served upon the tenant on April 12, 1957. Notwithstanding the 30 days’ notice, tenant chose to remain in possession after June 1, 1957, and by doing so, became liable for the full month’s rent for June in the sum of $150, since the dwelling was decontrolled. The court was without power to apportion the rent for the 10 days tenant remained in possession commencing June 1, 1957.
Accordingly, judgment should be modified by increasing the recovery herein to $170.76, with costs, and as modified affirmed, with $25 costs to appellants.